December 14, 2010 Courtney Haseley, Esq. United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ABC Acquisition Corp 1502 (Company) Amendment No. 2 to Form 10-12G Filed November 8, 2010 Form 10-Q for the Quarterly Period Ended September 30, 2010 Filed November 15, 2010 File No. 000-54115 Dear Ms. Haseley: On behalf of the Company, we are responding to the comments by the staff (the Staff) of the Securities and Exchange Commission (the Commission) contained in its letter dated December 6, 2010 (the Letter) relating to the Companys Amendment No. 2 to Form 10-12G (Amendment No. 2) filed with the Commission on November 8, 2010 and the Companys Form 10-Q for the Quarterly Period Ended September 30, 2010 (Form 10-Q) filed on November 15, 2010. We have provided a copy of Amendment No. 1 to Form 10-Q/A, clean and marked to show changes from the Form 10-Q, along with this response letter for your review. For your convenience, we have repeated each comment from the Staffs Letter immediately prior to our responses below. Form 10-Q for the Quarterly Period ended September 30, 2010 Item 1. Financial Statements, page 3 1. Please amend your filing to include a column in your statement of operations and statement of cash flows for the quarterly period ended September 30, 2010. Refer to Instruction 1 of Rule 8-03 of Regulation S-X. Response: The Company has amended its financial statements to include a column in its statement of operations and statement of cash flows for the quarterly period ended September 30, 2010. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operation. Liquidity and Capital Resources, page 7 2. We note your response to comment 3 and your revisions to your Form 10 to clarify disclosure regarding Mr. Amerseys firm promise to continue funding the company for the next twelve months. Please provide similar clarification in your amended quarterly report. Also, please confirm in your response letter that you will clarify the meaning of firm promise in your future filings. Response: On page 7 of Amendment No. 1 to the Form 10-Q/A, the Company has provided the requested clarification regarding Mr. Amerseys firm promise to continue funding the Company for the next twelve months. Furthermore, the Company confirms that it will clarify the meaning of firm promise in all of its future filings. Item 4. Controls and Procedures, page 9 3. In your amended filing, describe the effect of the amendment on the officers conclusions regarding the effectiveness of the companys disclosure controls and procedures. Refer to Item 307 of Regulation S-K. If the officers conclude that the disclosure controls and procedures were effective, despite the amendment, describe the basis for the officers conclusions. Response: The Company believes that its failure to include a separate column in its statement of operations and statement of cash flows for the quarterly period ended September 30, 2010 is not a material misstatement of its financial reports. As stated in Note 1 to the financial statements, the Company disclosed that it has no operations and that its expenses are merely related to its formation and organization. Furthermore, in accordance with the SECs Interpretative Regulation No. 34-55929, since the Company believes that the failure to include a column for the quarterly period ended September 30, 2010 in its financial statements does not materially misstate its financials and its internal control over financial reporting is adequate, it would not be appropriate to further discuss why it believes its disclosure controls and procedures are effective in the Companys quarterly report than what has been stated to date. As such, the Company has not amended its filing as to its conclusions regarding the effectiveness of its internal controls. Please find attached as Exhibit A hereto the Companys letter to the Commission providing the requested Tandy representations. If you have any questions regarding our responses in accordance with the comments in the Letter, please do not hesitate to call. Thank you for assisting with the review process. Sincerely, Joyce, Thrasher, Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq H. Grady Thrasher, IV, Esq. Exhibit A December 14, 2010 Courtney Haseley, Esq. United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ABC Acquisition Corp 1502 (Company) Amendment No. 2 to Form 10-12G Filed November 8, 2010 Form 10-Q for the Quarterly Period Ended September 30, 2010 Filed November 15, 2010 File No. 000-54115 Dear Ms. Haseley: In connection with the letter filed by our securities counsel on December 14, 2010 to the staff (the Staff) of the Securities and Exchange Commission (the Commission) in response to the Staffs comment letter dated December 6, 2010, the Company acknowledges the following: The Company is responsible for the adequacy and accuracy of the disclosure in the filing of Amendment No. 1 to the Form 10-Q/A; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, ABC Acquisition Corp 1502 /s/ Nitin Amersey Nitin Amersey CEO, President, CFO, Secretary, and Director (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54115 ABC ACQUISITION CORP 1502 (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Center Ave. Ste. 202 Bay City, MI 48708 (Address of principal executive offices) (989) 891-0500 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicated by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ Formatted: Font: Wingdings {00173124. } {00173124. } {00173124. } 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. ABC ACQUISITION CORP 1502 (A Development Stage Company) BALANCE SHEET September 30, 2010 ASSETS Current Assets: Cash $ Total Current Assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS STOCKHOLDER'S EQUITY Current Liabilities: Accounts payable $ $ Total Current Liabilities Other Current Liabilities: Due to shareholder /officer Total Other Current Liabilities Total Liabilities Stockholders Deficit: Stockholder's Equity: Preferred Stock par value $0.0001; 100,000,000 shares authorized; none issued and outstanding none issued and outstanding Common Stock par value $0.0001; 400,000,000 shares authorized; issued and outstanding on June 30, 2010 35,000,000 issued and outstanding Deficit accumulated during the development stage Total Total Stockholders' Equity Stockh olders' Deficit TOTAL LIABILITIES AND STOCKHOLDERS' $ DEFICIT EQUITY Formatted: Centered {00173124. } {00173124. } 3 The accompanying notes are an integral part of these financial statements. Formatted: Centered Formatted: Font: 10 pt, Not Italic Formatted: Font: 10 pt, Bold {00173124. } {00173124. } 4 ABC ACQUISITION CORP 1502 (A Development Stage Company) STATEMENT OF OPERATIONS Inception For three (April 12, 2010) months ended to September September 30, 2010 30, 2010 Operating Expenses: General and administrative $ 1,370 3,975 Total Operating Expenses 1,370 3,975 Loss Before Income Taxes (1,370 ) (3,975 ) Income Tax Provision - - Net Loss $ (1,370 ) (3,975 ) Earnings ( Loss ) Per Share: Basic and Diluted $ - - Weighted Average Shares Outstanding: Basic and Diluted 35,000,000 35,000,000 The accompanying notes are an integral part of these financial statements. Formatted: Right {00173124. } {00173124. } 5 ABC ACQUISITION CORP 1502 (A Development Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FROM APRIL 12, 2010 (INCEPTION) TO SEPTEMBER 30, 2010 Deficit Accumulated During the Common Stock Development Shares Value Stage Total Balance, April 12, 2010 - $ - $ - $ - Issuance of Stock at $0.0001, April 15, 2010 - Net Loss - - ) ) Balance, September 30, 2010 $ $ ) $ ) The accompanying notes are an integral part of these financial statements. Formatted: Font: 10 pt, Bold Formatted: Justified {00173124. } {00173124. }
